      Case: 2:21-cr-00022-EAS Doc #: 13-3 Filed: 04/22/21 Page: 1 of 1 PAGEID #: 45




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION - COLUMBUS


UNITED STATES OF AMERICA                       :     Case No. 2:21-cr-00022-EAS
                                               :
                Plaintiff,                     :     (Judge Edmund A. Sargus)
                                               :
vs.                                            :
                                               :
ROBERT W. WALTON, JR.                          :
                                               :
                Defendant.                     :


                                               ORDER

         This matter being before the Court and for good cause show, it is ORDERED that the

Motion to Withdraw is GRANTED and Joseph B. Suhre, IV, is withdrawn as counsel of record;

further, that this Court takes notice of J. Nathan Miller’s withdrawal as co-counsel of record, and

likewise relieves him of all further duties.



         DATE: ____________




                                               ____________________________________
                                               HON. EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE



Tendered by:

/s/ Joseph B. Suhre
Joseph B. Suhre
600 Vine St., Ste. 1004
Cincinnati, OH 45202
